Order entered October 7, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01218-CR

                              ERICH KIRCHMANN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. WX15-90031-J

                                            ORDER
       The above appeal from the trial court’s order denying habeas corpus relief has been filed.

This is an accelerated criminal appeal under Texas Rule of Appellate Procedure 31.

       We ORDER the Dallas County District Clerk to file, by OCTOBER 19, 2015, the

clerk’s record containing all of the documents related to the application for writ of habeas corpus

proceedings. No extensions will be granted.

       We ORDER Kimberly Xavier, as official court reporter of the Criminal District Court

No. 3, to coordinate with the auxiliary court reporter who recorded the extradition hearing and to

file, by OCTOBER 19, 2015, the reporter’s record of that hearing. No extensions will be

granted.
       We ORDER appellant to file his brief by November 6, 2015. We ORDER the State to

file its brief by November 23, 2015. No extension will be granted. If any party does not file its

brief by the date specified, the appeal will be submitted without that party’s brief. See TEX. R.

APP. P. 31.1.

       The appeal will be submitted without oral argument on December 7, 2015 to a panel

consisting of Chief Justice Wright and Justices Lang and Brown.



                                                    /s/    LANA MYERS
                                                           JUSTICE